UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	November 30, 2014 Item 1. Schedule of Investments: Putnam Global Industrials Fund The fund's portfolio 11/30/14 (Unaudited) COMMON STOCKS (84.9%) (a) Shares Value Aerospace and defense (46.8%) Airbus Group NV (France) 8,035 $488,448 AviChina Industry & Technology Co., Ltd. (China) 148,000 104,288 BAE Systems PLC (United Kingdom) 57,556 431,797 Embraer SA ADR (Brazil) 1,318 48,674 Esterline Technologies Corp. (NON) 1,462 173,729 General Dynamics Corp. 6,298 915,477 Honeywell International, Inc. 12,093 1,198,054 L-3 Communications Holdings, Inc. 14,961 1,864,141 MTU Aero Engines Holding AG (Germany) 5,983 532,813 Northrop Grumman Corp. 6,430 906,180 Precision Castparts Corp. 662 157,490 Raytheon Co. 1,245 132,842 Rockwell Collins, Inc. 1,909 163,277 United Technologies Corp. 14,112 1,553,449 Air freight and logistics (0.8%) Deutsche Post AG (Germany) 1,520 50,482 FedEx Corp. 492 87,665 Airlines (0.4%) American Airlines Group, Inc. 700 33,971 Japan Airlines Co., Ltd. (Japan) (UR) 1,600 47,328 Automobiles (0.5%) Toyota Motor Corp. (Japan) 1,400 86,279 Building products (7.5%) Allegion PLC (Ireland) 13,293 715,828 Daikin Industries, Ltd. (Japan) 10,200 676,807 Commercial services and supplies (4.6%) Tyco International PLC 20,053 860,274 Construction and engineering (0.5%) Fluor Corp. 296 18,349 Mota-Engil SGPS SA (Portugal) 17,875 78,157 Electrical equipment (4.9%) Alstom SA (France) (NON) 1,948 68,158 Eaton Corp PLC 3,057 207,356 Hubbell, Inc. Class B 5,050 539,340 Schneider Electric SA (France) 1,052 85,918 Electronic equipment, instruments, and components (1.9%) Anixter International, Inc. 3,476 302,064 Hollysys Automation Technologies, Ltd. (China) (NON) 1,869 47,678 Energy equipment and services (0.2%) Ezion Holdings, Ltd. (Singapore) 40,080 40,716 Industrial conglomerates (5.3%) General Electric Co. 4,927 130,516 Siemens AG (Germany) 7,198 851,477 IT Services (1.8%) CACI International, Inc. Class A (NON) 3,695 329,557 Machinery (6.1%) IHI Corp. (Japan) 159,000 803,914 Ingersoll-Rand PLC 984 62,051 Joy Global, Inc. 499 24,471 Rotork PLC (United Kingdom) 4,353 149,219 Zardoya Otis SA (Spain) 8,341 88,832 Metals and mining (0.1%) Sundance Resources, Ltd. (Australia) (NON) 642,335 18,551 Software (0.7%) PTC, Inc. (NON) 3,254 127,134 Trading companies and distributors (2.8%) Mitsubishi Corp. (Japan) 2,300 43,505 Mitsui & Co., Ltd. (Japan) 5,000 68,992 Wolseley PLC (United Kingdom) 7,341 410,791 Total common stocks (cost $12,847,964) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 358 $21,512 Total convertible preferred stocks (cost $17,900) SHORT-TERM INVESTMENTS (14.0%) (a) Shares Value Putnam Short Term Investment Fund 0.09% (AFF) 2,597,403 $2,597,403 Total short-term investments (cost $2,597,403) TOTAL INVESTMENTS Total investments (cost $15,463,267) (b) FORWARD CURRENCY CONTRACTS at 11/30/14 (aggregate face value $12,320,757) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 1/21/15 $16,334 $16,681 $(347) Canadian Dollar Sell 1/21/15 16,334 16,757 423 Euro Buy 12/17/14 568,674 600,552 (31,878) Japanese Yen Buy 2/13/15 498,073 519,443 (21,370) Barclays Bank PLC Australian Dollar Buy 1/21/15 29,930 30,956 (1,026) British Pound Buy 12/17/14 175,086 178,712 (3,626) Canadian Dollar Buy 1/21/15 77,740 79,513 (1,773) Euro Buy 12/17/14 73,618 82,443 (8,825) Hong Kong Dollar Buy 2/13/15 227,852 227,886 (34) Singapore Dollar Buy 2/13/15 31,501 31,870 (369) Swedish Krona Buy 12/17/14 200,368 211,679 (11,311) Swiss Franc Buy 12/17/14 79,913 86,277 (6,364) Citibank, N.A. Danish Krone Buy 12/17/14 188,679 200,718 (12,039) Euro Buy 12/17/14 18,902 19,930 (1,028) Japanese Yen Sell 2/13/15 553,005 570,859 17,854 Credit Suisse International British Pound Buy 12/17/14 5,467 5,774 (307) Canadian Dollar Buy 1/21/15 43,761 44,530 (769) Euro Sell 12/17/14 389,976 418,529 28,553 Japanese Yen Buy 2/13/15 94,114 94,840 (726) Swiss Franc Buy 12/17/14 60,556 65,785 (5,229) Deutsche Bank AG Australian Dollar Buy 1/21/15 111,242 113,687 (2,445) British Pound Sell 12/17/14 666,452 714,636 48,184 Euro Buy 12/17/14 63,670 72,596 (8,926) Swiss Franc Buy 12/17/14 69,975 71,554 (1,579) Swiss Franc Sell 12/17/14 69,975 71,708 1,733 Goldman Sachs International Australian Dollar Buy 1/21/15 36,374 37,183 (809) Australian Dollar Sell 1/21/15 36,374 36,489 115 Euro Buy 12/17/14 720,387 731,591 (11,204) Japanese Yen Buy 2/13/15 356,533 371,866 (15,333) HSBC Bank USA, National Association Australian Dollar Buy 1/21/15 52,145 52,309 (164) Australian Dollar Sell 1/21/15 52,145 53,453 1,308 Euro Buy 12/17/14 404,277 443,435 (39,158) JPMorgan Chase Bank N.A. Australian Dollar Buy 1/21/15 22,469 22,679 (210) British Pound Buy 12/17/14 62,631 66,069 (3,438) Canadian Dollar Buy 1/21/15 295,587 302,058 (6,471) Euro Sell 12/17/14 386,370 399,006 12,636 Japanese Yen Buy 2/13/15 480,042 497,507 (17,465) Singapore Dollar Buy 2/13/15 84,157 85,123 (966) Swedish Krona Buy 12/17/14 32,590 35,781 (3,191) Swiss Franc Buy 12/17/14 175,973 185,169 (9,196) State Street Bank and Trust Co. Australian Dollar Buy 1/21/15 13,651 14,249 (598) Australian Dollar Sell 1/21/15 13,651 13,957 306 Canadian Dollar Buy 1/21/15 61,319 62,909 (1,590) Canadian Dollar Sell 1/21/15 61,319 62,512 1,193 Euro Buy 12/17/14 715,164 743,748 (28,584) Euro Sell 12/17/14 715,164 751,323 36,159 Japanese Yen Buy 2/13/15 69,987 72,996 (3,009) Singapore Dollar Buy 2/13/15 36,177 36,596 (419) Swedish Krona Buy 12/17/14 218,205 231,851 (13,646) Swiss Franc Buy 12/17/14 45,546 45,884 (338) UBS AG Australian Dollar Buy 1/21/15 91,740 93,782 (2,042) British Pound Buy 12/17/14 305,659 322,855 (17,196) Canadian Dollar Buy 1/21/15 144,562 148,038 (3,476) Euro Sell 12/17/14 1,168,188 1,233,792 65,604 Swedish Krona Buy 12/17/14 60,177 63,963 (3,786) Swiss Franc Buy 12/17/14 161,999 170,485 (8,486) WestPac Banking Corp. Euro Sell 12/17/14 363,732 384,184 20,452 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through November 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $18,528,028. (b) The aggregate identified cost on a tax basis is $15,676,187, resulting in gross unrealized appreciation and depreciation of $2,849,360 and $180,593, respectively, or net unrealized appreciation of $2,668,767. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $2,041,115 $6,035,237 $5,478,949 $243 $2,597,403 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $149,330 to cover certain derivatives contracts. (UR) At the reporting period end, 400 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 67.7% Japan 9.4 Germany 7.8 United Kingdom 5.4 Ireland 3.9 France 3.5 China 0.8 Spain 0.5 Other 1.0 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $190,572 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $— $86,279 $— Energy — 40,716 — Industrials 9,793,134 4,980,926 — Information technology 806,433 — — Materials — 18,551 — Total common stocks — Convertible preferred stocks — 21,512 — Short-term investments 2,597,403 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(76,226) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$234,520	$310,746 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$17,500,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $423 $– $17,854 $28,553 $49,917 $115 $1,308 $12,636 $37,658 $65,604 $20,452 $234,520 Total Assets $423 $– $17,854 $28,553 $49,917 $115 $1,308 $12,636 $37,658 $65,604 $20,452 $234,520 Liabilities: Forward currency contracts# 53,595 33,328 13,067 7,031 12,950 27,346 39,322 40,937 48,184 34,986 – 310,746 Total Liabilities $53,595 $33,328 $13,067 $7,031 $12,950 $27,346 $39,322 $40,937 $48,184 $34,986 $– $310,746 Total Financial and Derivative Net Assets $(53,172) $(33,328) $4,787 $21,522 $36,967 $(27,231) $(38,014) $(28,301) $(10,526) $30,618 $20,452 $(76,226) Total collateral received (pledged)##† $– $– $– $– $– $– $– $– $– $– $– Net amount $(53,172) $(33,328) $4,787 $21,522 $36,967 $(27,231) $(38,014) $(28,301) $(10,526) $30,618 $20,452 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2015
